 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WAYNE JEROME ROBERTSON,                           Case No. 1:17-cv-01022-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
                                                        (ECF No. 52)
14    GARCIA, et al.,
15                       Defendants.
16

17          Plaintiff Wayne Jerome Robertson (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on Plaintiff’s first amended

19   complaint against Defendants Garcia and Jones for excessive force in violation of the Eighth

20   Amendment. Pending before the Court is Defendants’ motion for summary judgment, filed

21   January 4, 2019. (ECF No. 36.) On May 21, 2019, the Court stayed all discovery and continued

22   all deadlines in the Court’s October 4, 2018 discovery and scheduling order pending the

23   disposition of Defendants’ motion for summary judgment. (ECF No. 48.)

24          Currently before the Court is Plaintiff’s motion to appoint counsel. (ECF No. 52.)

25   Plaintiff argues that he is a lay person, and appointment of counsel is necessary due to the

26   complex arguments and necessary points that need to be made in this case. Plaintiff references

27   some of Defendants’ responses to his request for production of documents, and has attached those

28   responses to his motion. (Id.)
                                                       1
 1           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 2   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

 3   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

 4   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

 5   (1989). However, in certain exceptional circumstances the court may request the voluntary

 6   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 7           Without a reasonable method of securing and compensating counsel, the Court will seek

 8   volunteer counsel only in the most serious and exceptional cases. In determining whether

 9   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

10   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

11   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

12           The Court has considered Plaintiff’s request, but does not find the required exceptional

13   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

14   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

15   This Court is faced with similar cases filed by prisoners proceeding pro se almost daily. These

16   prisoners also must make complex legal arguments and prosecute claims without the assistance of

17   counsel.

18           Furthermore, Plaintiff paid the filing fee and is not proceeding in forma pauperis in this

19   action. At the time of filing, Plaintiff held a balance of $15,214.61 in his trust account. (ECF No.

20   7.) Plaintiff has not alleged in his motion that he is now unable to afford counsel.
21           To the extent Plaintiff argues that counsel is required to assist him in conducting

22   discovery, all discovery has been stayed in this action pending a ruling on Defendants’ motion for

23   summary judgment. If Plaintiff is seeking relief related to discovery that has already been

24   conducted in this action, a motion for appointment of counsel is not the appropriate method of

25   seeking such relief.

26           Finally, based on a review of the record in this case, the Court does not find that Plaintiff
27   cannot adequately articulate his claims. As demonstrated in the instant motion, Plaintiff is able to

28   prepare and file documents clearly setting forth his contentions, without assistance from counsel.
                                                          2
 1         For the foregoing reasons, Plaintiff’s motion to appoint counsel, (ECF No. 52), is

 2   DENIED, without prejudice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   January 15, 2020                           /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
